DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This action is in reply to the amendments filed on 15 January 2021.
Claim 27 has been amended.
 Claims 28-38 have been canceled. Claims 1-26 and 39-53 were previously canceled.
Claims 54-61 are added as new.
Claims 27 and 54-61 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 January 2021 was filed after the mailing date of the initial disclosure but during the course of prosecution.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments are insufficient to overcome the 101 rejections previously raised.  These rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.

Response to Arguments
Applicant’s arguments filed on 15 January 2021 have been fully considered, but are not persuasive.
Applicant argues that the proposed amendments represent a computer improvement because they recite a GUI mechanism which allows users to make multiple bids with fewer keystrokes, hence the computer was easier to use.  Examiner respectfully disagrees.
The claims recite, and remain directed to an abstract idea without significantly more.  The actively recited functions in the claim illustrate a process for managing employee interactions and relationships for job bidding/assignment by searching for data and making selections in an interface.  The computer elements merely apply the exception or perform extra solution activity relating to data gathering that does not transform the claims into a patent eligible invention.
The claims recite that the display area is configured to identify and displays information and contains selectable components, but does not actively recite identifying or actively selecting nor does it set forth any actions or functions that result from the selections beyond displaying results.  The claims describe control components being responsive to inputs, however there not any functional limitations or meaningful limitations beyond displaying results in response to making selections on an interface.  Additionally, the generation of a signal to create an association, when given its broadest reasonable interpretation, merely illustrates generating an output or displayable result.  There is no detail with 
The computer itself is not in any way improved by enabling multiple things to be selected but instead merely describes generic interface capabilities. The interface is merely a tool used to gather, select and output data.  The use of a computer or interface in a generalized fashion to increase efficiency or to automate a process does not meaningfully limit the otherwise abstract claims.  In order for the addition of the machine to impose a meaningful limit on the scope of the claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting the solution to be achieved more quickly.  Applicant’s claimed additional elements function solely as a mechanism for allowing two bids to be placed at the same time to more quickly bid on two jobs and describe the intended use of the system without actively reciting any additional elements that would meaningfully limit the implementation of the abstract idea.  The 101 rejection is respectfully maintained as updated below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 

Claims 27 and 54-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a series of steps for employees to bid on jobs in a job inventory and thus illustrates a certain method of organizing human activity.
The limitations for providing job bulletins, identifying and selecting job bulletins and bidding on the jobs illustrate a process for managing interactions between people by following instructions related to bidding on jobs and relating bidders.  The mere nominal recitation of a database for storing information, a GUI for enabling searches, displaying information and control components for making input selections and processing by querying and retrieving data do not take the claim out of the methods of organizing human activity because the functions claims require no more than a generic computer to implement the abstract idea in a generic computer environment.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims as a whole merely describes how to apply the concept of managing job bids by employees while storing and displaying data that has been queried and retrieved.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing data retrieval/display process by processing information with a central processing unit by searching stored data resulting from input selections.  Simply implementing the abstract idea on a generic computer is not a practical application.  Data gathering, i.e. inputs either individual or global, selections and outputting search results on a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Taking the claim elements separately, the functions actively performed by the computer at each step of the process are purely conventional and the same analysis applies here in 2B and does not provide an inventive concept.  Reconsidering the extra solution activity functions, using a computer to take in data and compute a result from a database by performing a search, and storing and displaying outputs or signals amounts to electronic data query and retrieval based on interface selections—one of the most basic functions of a computer or computer interface. All of these computer functions are well-understood, routine, conventional activities previously known to the industry. As was shown in Versata and in MPEP 2106.05(d) storing and retrieving information in memory does not amount to significantly more and is considered well-understood, routine and convention.  Merely displaying results in a generic interface or a signal to create an association illustrate insignificant extra solution activity that is also considered well-understood, routine and conventional and based on the court decisions in Symantec, TLI and OIP Techs does not amount to significantly more.   In short, each step does no more than require a 
Considered as an ordered combination, the computer components of the method add nothing that is not already present when the steps are considered separately. Viewed as a whole, claims simply recite a method of organizing human activities, i.e., an abstract idea, related as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of determining a preference-based work force using some unspecified, generic computer. Under the current precedents, that is not enough to transform an abstract idea into a patent-eligible invention. See Alice Corp. Pty. Ltd., 134 S. Ct. at 2360.
The dependent claims merely narrow the abstract idea by describing the types of jobs, data, parameters, categories and records being stored and data comparisons that the process relates to and therefore do not transform the claims into a patent eligible invention.
Therefore, Claims 27 and 54-61 are considered directed to an abstract idea without significantly more.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





                                                                                                                                                                                                    
/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623